Citation Nr: 1421204	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-47 196	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating greater than 40 percent for Raynaud's disease of the hands with hand arm vibration syndrome, to include whether a separate compensable disability rating should be assigned for hand arm vibration syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from May 1980 to May 1981, when he was discharged on account of physical disability.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 RO decision which granted service connection for hand arm vibration syndrome, and rated the syndrome together with already-service connected Raynaud's disease.  The Veteran has filed a timely disagreement and appeal, contending that a separate compensable disability rating is warranted for the hand arm vibration syndrome.  In the statement of the case, the RO adjudicated both questions of whether the rating for Raynaud's syndrome of the hands should be higher than 40 percent, as well as whether a separate rating should be assigned for the now service-connected hand arm vibration syndrome.  The Board will therefore consider both questions as well.

The Board has reviewed the Veteran's complete physical claims file and also evidence available in his VA electronic files.


FINDINGS OF FACT

1.  The Veteran has characteristic attacks of Raynaud's syndrome of the hands, occurring at least daily, but no digital ulcers or autoamputation.

2.  In addition to vascular symptoms indicative of Raynaud's syndrome, the Veteran's hand arm vibration syndrome also causes grip problems.

3.  Although the Veteran has normal muscle strength and muscle tone in his hands and arms, he has difficulty gripping things with both hands which is moderate in nature. 


CONCLUSIONS OF LAW

1.  A disability rating in excess of 40 percent for Raynaud's disease of the hands is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2013).  

2.  A disability rating of 10 percent is warranted for right hand arm vibration syndrome.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5307 (2013).  

3.  A disability rating of 10 percent is warranted for left hand arm vibration syndrome.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5307 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the service connection claim by a May 2009 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, VA examination reports, and private medical opinions.  Findings from the VA examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

With regard to the VA examination reports, the Veteran asserts that VA obtained less than helpful information because his most recent VA examinations were not performed by specialists.  While the VA is required to provide an adequate examination, the VA does not have to provide an examination by the medical professional of the Veteran's choosing or with the particular qualifications the Veteran would like the examiner to have.  The Veteran, after all, may submit, as this Veteran did, medical evidence from providers of his choosing.  The Board observes that while the March 2011 VA examination was conducted by a physician's assistant, the report of the examination reflects that a supervising physician was involved throughout.  Additionally, we observe that this examination report was particularly thorough and detailed, and indeed, the Board relied upon these detailed findings to award the separate compensable disability ratings reached herein.

In summary, the Board holds that the examinations provided to the Veteran are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Historically, the Veteran was discharged from service on account of Raynaud's phenomenon affecting both hands.  Service connection for Raynaud's disease was granted effective in February 1984, and has been in effect since that time.  The initial noncompensable disability rating assigned in 1984 was increased to the currently-assigned 40 percent effective in July 2008.  

In May 2009, the Veteran contended that his Raynaud's disease is actually part and parcel of a larger disability called "hand arm vibration syndrome."  He has submitted medical opinions and treatise information to the effect that hand arm vibration includes Raynaud's symptoms and that the vibration syndrome was caused by working with vibrating tools during service.  Service connection for hand arm vibration syndrome was granted in a February 2010 RO decision.  

In rating the impairment resulting from the vibration syndrome, however, the RO wrapped the two disabilities together, and continued the 40 percent which was previously assigned for Raynaud's disease.  The Veteran contends that because Raynaud's disease is part of the larger disability involving the vibration syndrome, that logically, his disability rating should be increased now that the larger disability is service-connected.  He specifically contends that in addition to color changes in his fingers, pain, and paresthesias, he has sensorineural and musculoskeletal symptoms including burning sensation, clumsiness, poor coordination, sleep disturbances, hand weakness, and diffuse muscle, bone, and joint pain from the fingers to his elbow on a near-daily basis.  He further argues that because Raynaud's is only part of the larger vibration syndrome that utilizing the rating criteria for Raynaud's (38 C.F.R. § 4.104, Diagnostic Code 7117) results in a rating that does not take into account the remainder of his overall impairment.  

The Veteran has also provided a detailed description of how the disability affects his daily life and activities.  He explained that he can no longer restore a vintage vehicle that he owns, he has trouble tying shoes and neckties.  He has trouble operating a lawn mower or snow blower due to the vibrations in those machines.  He described how he loses his grip on things and is careful to only handle delicate things when he is holding them over a soft surface, so that less damage occurs when he drops things.

Medical records from Hill Air Force Base in 2002 reveal the initial diagnosis of hand arm vibration syndrome.  The physician's notes reflect that he initially ruled out carpal tunnel syndrome; then considered the existing Raynaud's diagnosis, and then determined that the Veteran's symptoms were more consistent with hand arm vibration syndrome, especially the decrease in the Veteran's skin surface temperature suggesting microvascular insufficiency, and his skin pallor with elevation.  The physician also noted non-anatomic sensory loss and no grip weakness.  An information sheet apparently from this physician and submitted by the Veteran provides the explanation that hand arm vibration syndrome has three components:  1) the circulatory disturbances with vasospasm characteristic of Raynaud's phenomenon, 2) sensory and motor disturbances resulting in numbness, tingling, and loss of finger coordination and/or dexterity; and 3) musculoskeletal disturbances.

An electromyography test involving the Veteran's right arm in May 2003 was interpreted as normal, with no electrodiagnostic evidence of cervical radiculopathy, mononeuropathy or polyradiculopathy in the right upper limb.  

The report of a September 2008 VA examination reflects the examiner's assessment that Raynaud's syndrome was present in both hands with the findings of decreased circulation in the hands.  There was no digital ulceration and non autoamputation of the digits.  The Veteran's peripheral pulses were slightly diminished.  The Veteran reported frequent hand pain, burning, and poor circulation.  The examiner opined that the Veteran had lost his fine dexterity and could no longer do the fine motor hand movements he had previously engaged in.  

In a September 2008 statement, the Veteran's treating physician provided a prognosis of "fair to poor," and commented that, "It is expected that his condition is permanent and progressive.  He has failed medication treatment in the past.  He is unable to assume duties that would expose him to cold, vibration, or jobs that require gripping."  The same physician provided an update on the Veteran's condition in May 2009, indicating that the Veteran continued to suffer from Raynaud's disease, with chronic progression, and hand-arm vibration syndrome.  Additionally, the physician noted a new symptom of forearm pain which interfered with the Veteran's daily functioning.  

The Veteran's wife submitted a statement in September 2008 in which she described how her husband's hands have worsened since 2003 and 2004.  In particular she described his difficulty holding anything in his hands due to loss of sensation because he cannot feel whatever he is holding.  For example, she related that he frequently drops silverware when he is eating, and drops his keys when unlocking a door.

During a February 2010 VA examination, the Veteran appeared to be in no acute distress.  He had full range of motion of his fingers, wrists and elbows.  He only had tenderness with flexion and extension of the wrists at extremes.  Repetitive motion did not change his symptoms.  When he raised his arms overhead, his hands turned somewhat white.  He had three seconds of capillary refill.  Motor strength was 5/5 throughout.  He had decreased sharp to dull sensation on the ends of his fingers but the thumbs are intact.  Reflexes were normal.  The rest of the sensory examination was normal.  There were no additional losses of range of motion or functional loss of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

Another VA examination was conducted in March 2011.  At that time, the Veteran reported that he wears braces on both of his arms when he was sleeping to prevent the elbows from flexing and the wrists from flexing, so as to avoid waking up with both of his arms numb and painful.  The examiner noted that the Veteran's reported symptoms of sleep disturbance and positional discomfort are related to pain when his arms became flexed while he was sleeping.  The Veteran also reported that he was working at the Hill Air Force museum in a sedentary type of work environment.  He took breaks after working 2 or 3 hours to give his hands and arms a break, but there were no other specific limitations or restrictions on his work responsibilities related to his vibration syndrome disability.  Again range of motion testing revealed nearly full range of motion of the fingers, wrists and elbows with pain at the end range.  Upper extremity strength was normal.  Muscle tone and bulk were normal, and his forearm measurements were symmetrical, indicating equal muscle development.  Sensation was intact to light touch and vibratory sense on the right and the left.  Monofilament testing revealed sensation in all fingers, although he noticed a subjective decrease in the finger pads of both hands as compared to the palm and more proximal finger regions.  Capillary refill was less than 3 seconds on both hands.  Repetitive motion using the hand grip dynamometer increased the pain and caused numbness in the fingers, which resolved within a couple of minutes.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If a veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).
  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Pyramiding involves evaluating the same disability, or the same manifestation of a disability, under different diagnostic codes, and is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Raynaud's disease, or Raynaud's syndrome, is rated under Diagnostic Code 7117.  A 10 percent evaluation is assigned for characteristic attacks occurring one to three times a week.  A 20 percent evaluation is assigned for characteristic attacks four to six times a week.  Daily characteristic attacks are rated 40 percent disabling.  With a history of characteristic attacks and two or more digital ulcers, a 60 percent evaluation is assigned.  A total 100 percent evaluation is assigned for two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  "Characteristic attacks" consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

Applying these criteria to the Veteran's situation, the currently-assigned 40 percent disability rating is the highest possible because he does not have digital ulcers and he fortunately has not experienced autoamputation of one or more digits.  Thus, the 40 percent rating for his Raynaud's disease or Raynaud's-like symptoms is more nearly analogous to his currently-shown neurological hand symptomatology.  

In evaluating other symptoms related to his hand arm vibration syndrome, the Board is only able to identify the weakened grip as a currently-shown symptom which is not covered by the criteria outlined in Diagnostic Code 7117.  Although the Veteran alleges he has bony pathology related to his vibration syndrome, no such pathology, other than the pain which is already compensated under Diagnostic Code 7117, is shown in the medical evidence.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As the RO informed the Veteran, there is no diagnostic code specific to hand arm vibration syndrome.  The rating for Raynaud's encompasses the symptoms described above.  The Board has considered what other diagnostic codes are potentially applicable to the hand arm vibration syndrome, considering the lack of a specific diagnostic code.  The symptom of loss of grip appears to be muscular in nature, however.  Therefore the Board has considered a separate disability rating for muscle impairment.  In this regard, the relevant portion of the regulatory rating schedule which pertains to Muscle Group IX involving the forearm muscles and the intrinsic muscles of the hand provides that the hand is so compact a structure that isolated muscle injures are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Therefore, injuries to muscles in the hands are to be rated on limitation of motion, with a minimum of a 10 percent disability rating.  38 C.F.R. § 4.73, Diagnostic Code 5309.  This guidance would appear to be more applicable to injuries of the hand, such as a gunshot wound, whereas the Veteran is suffering from a disease process which affects his hands.  Furthermore, as he does not manifest much limitation of motion in his hands, this method of rating would not support any additional compensation.  

To more accurately reflect the Veteran's complaints involving loss of gripping ability, therefore, it would appear that a disability rating under 38 C.F.R. § 4.73, Diagnostic Code 5307, which involves Muscle Group VII, controlling flexion of the wrist and fingers, is more appropriate to reflect the grip impairment resulting from hand arm vibration syndrome.  Under these provisions, severe impairment of Muscle group VII affecting the dominant hand is rated as 40 percent disabling.  Severe impairment affecting the non-dominant hand is rated as 30 percent disabling.  Moderately severe impairment of the dominant hand is rated as 30 percent disabling, while moderately severe impairment of the non-dominant hand is rated as 20 percent disabling.  Moderate impairment of either hand is rated as 10 percent disabling, and slight impairment of either hand is rated as noncompensably disabling.  38 C.F.R. § 4.73, Diagnostic Code 5307.

Governing regulation provides the following guidance for ascertaining the level of impairment involving muscle disability.  (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination and uncertainty of movement.  

Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:  

(1) Slight disability of muscles-(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles-( i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.
 
Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the more severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

As discussed above, because the Veteran's vibration syndrome is more like a disease process than an injury residual, the guidance regarding the severity of the original injury, involving scars, and the missile track, etc., is helpful by analogy only.  In this case, the Veteran's initial "injury" occurred throughout the Veteran's period of service, when he was using the vibrating tools.  Thus, there was no initial medical treatment or any service department record showing the initial signs and symptoms following the injury.  However, the cardinal signs and symptoms of muscle disability, as set forth in this regulation, are helpful indicators in understanding the extent of the Veteran's current disability.  He currently manifests loss of power, weakness, a lowered threshold of fatigue, fatigue pain, impairment of coordination and uncertainty of movement.  Upon careful review, the Board determines that his muscle impairment related to vibration syndrome is more analogous to that described for the moderate disability of the muscles.  In this regard, he manifests impairment of muscle tonus and loss of power and lowered threshold of fatigue, but no loss of deep fascia or muscle substance.  He has no scars which impair his muscle function and no atrophy or muscle tears involving mis-knit muscle fibers, such as would warrant consideration of a higher disability rating for moderately severe muscle disability, or severe muscle disability.  Therefore, the Board holds that separate 10 percent disability ratings for moderate disability involving muscle Group VII in each arm, and no higher, are warranted.  

With regard to the Veteran's complaint that he has not been given the additional 10 percent provided under 38 C.F.R. § 4.26, the "bilateral factor," since both his upper extremities are affected by the vibration syndrome, the Board observes that under the provisions of Diagnostic Code 7117, his Raynaud's disease is rated as a whole, regardless of the number of extremities involved.  Thus, the Veteran's Raynaud's symptoms are appropriately rated with a single 40 percent disability rating for impairment involving both hands.  Now that separate compensable ratings have been assigned for muscle impairment manifested by loss of gripping ability in each hand, however, a bilateral factor is warranted for that impairment which is rated under Diagnostic Code 5307.  

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).


As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that after adding the two compensable disability ratings predicated upon muscle grip impairment to the rating predicated upon the Raynaud's symptomatology, the symptomatology and impairment caused by the Veteran's hand arm vibration syndrome is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.













	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 40 percent for Raynaud's disease of the hands is denied.

A separate 10 percent disability rating for right hand arm vibration syndrome is granted, subject to the laws and regulations governing the award of monetary benefits. 

A separate 10 percent disability rating for left hand arm vibration syndrome is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


